SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Puissant Industries, Inc. (Exact name of Registrant as specified in charter) Florida 27-0543309 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2011-2012 Puissant Industries, Inc. Employee and Consultant Stock Compensation Plan (Full Titles of Plan) Puissant Industries, Inc. 3701 Edmonton Road, P.O. Box 351 Columbia Kentucky 42728 Telephone 270-385-9877 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Hamilton & Associates Law Group, P.A. Brenda Lee Hamilton, Attorney 101 Plaza Real Suite 201 S Boca Raton, Florida 33432 Telephone No. (561) 416-8956 CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Common Stock, Amount to be Registered Proposed Max. Offering Price per Share (3) (4) Proposed Max. Aggregate Offering Price (3) (4) Amount of Registration Fee $0.001 par value $ $ $ (1) Represents shares issuable pursuant to agreement(s) for services rendered or to be rendered. (2) Represents shares that may be acquired under the 2010-2012 Employee and Consultant Stock Compensation Plan (“Stock Award Plan”). (3) This Registration Statement shall also cover any additional shares of Common Stock (the “Common Stock”) which become issuable under the Stock Award Plan by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without the receipt of consideration that result in an increase in the number of outstanding shares of our Common Stock. (4) This calculation is made solely for the purposes of determining the registration fee pursuant to the provisions of Rule 457(c) under the Securities Act of 1933, as amended. (1) Estimated in accordance with Rule 457(a) of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee based on recent prices of private transactions. (5) Calculated under Section 6(b) of the Securities Act of 1933 as .0001146 of the aggregate offering TABLE OF CONTENTS PART I. INFORMATION REQUIRED IN THE SECTION 10(A) PROSPECTUS ITEM 1. PLAN INFORMATION 3 ITEM 2. REGISTRANT INFORMATION AND EMPLOYEE PLAN ANNUAL INFORMATION 3 PART II. INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 3. INCORPORATION OF DOCUMENTS BY REFERENCE 3 ITEM 4. DESCRIPTION OF SECURITIES 3 ITEM 5.
